IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00178-CR

                              IN RE BILLY BOOKER


                                Original Proceeding

                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F48257


                           MEMORANDUM OPINION


      Relator’s “Plaintiff’s Original Application for Writ of Mandamus” was filed on

July 27, 2021. Relator’s request for mandamus relief against the Honorable William

Bosworth, judge of the 414th District Court, is denied.

      Further, we do not have mandamus jurisdiction to compel the district clerk or the

district attorney to take any action except in rare circumstances which are not present

here. See TEXAS GOV'T CODE § 22.221(a), (b); see also In re Simmonds, 271 S.W.3d 874, 879

(Tex. App.—Waco 2008, orig. proceeding). Accordingly, relator’s request for mandamus

relief against the Johnson County District Clerk and District Attorney is dismissed.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose 1
Petition denied in part and dismissed in part
Opinion delivered and filed August 4, 2021
Do not publish
[OT06]




1
  The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of
the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.
In re Booker                                                                                       Page 2